DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the last line of paragraph [0051], “with a in a direction” should read “within a
direction”.
In the second line from last of paragraph [0070], “wheels 502” should read “wheels 202”.
In line 6 of paragraph [0072], “motor 208” should read “motor 134”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the first motor is coupled to two front wheels of the vehicle”. The two front wheels need to be linked to the front wheel of claim 21. Otherwise, it will mean that there more than two wheels.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-28 and 30-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamakado et al. (US 2009/0054202 A1) hereinafter, Yamakado.
	Regarding claim 21, a vehicle (vehicle 0), comprising: a first motor (engine 70) coupled to a front wheel (a left-front wheel 13 and a right-front wheel 14); a second motor (yaw moment generator 30) coupled to a rear wheel (a left-rear wheel 11 and a right-rear wheel 12); and circuitry (controller 100) configured to turn the vehicle by: actuating the first motor to provide torque to the front wheel in a first direction; and actuating the second motor to provide torque to the rear wheel in a second direction opposite the first direction (see Figure 1).
	Regarding claim 30, Yamakado teaches a method for turning a vehicle, the method comprising: providing, by a first motor (engine 70), torque to a front wheel (a left-front wheel 13 and a right-front wheel 14) of the vehicle in a first direction; and providing, by a second motor, torque to a rear wheel (a left-rear wheel 11 and a right-rear wheel 12) of the vehicle in a second direction opposite the first direction (see Figure 1).
	Regarding claim 35, Yamakado teaches a system for turning a vehicle in a turning mode, the system comprising: circuitry (controller 100) configured to: activate the turning mode (paragraph [0047]); and in response to activating the turning mode: provide, by a first motor (engine 70), torque to a front wheel (a left-front wheel 13 and a right-front wheel 14) of the vehicle in a first direction; and provide, by a second motor (yaw moment generator 30), torque to a rear wheel (a left-rear wheel 11 and a right-rear wheel 12) of the vehicle in a second direction opposite the first direction (see Figure 1).
	Regarding claims 22, 31, and 37, Yamakado teaches that the first direction is forward and the second direction is backward (see Figure 1).
	Regarding claims 23, 32, and 38, Yamakado teaches that the first direction is backward and the second direction is forward (see bottom left of Figure 5).
	Regarding claims 24, 33, and 39, Yamakado teaches that the front wheel is on a first side of the vehicle and the rear wheel is on a second side of the vehicle opposite the first side (see Figure 1).
	Regarding claim 25, Yamakado teaches that actuating the first motor to provide torque to the front wheel in the first direction and actuating the second motor to provide torque to the rear wheel in the second direction causes the vehicle to rotate (paragraph [0047]).
	Regarding claims 26 and 34, Yamakado teaches a pedal, wherein the torque provided to the front wheel and the rear wheel is proportional to how far the pedal is pressed (paragraph [0076]).
	Regarding claim 27, Yamakado teaches that the first motor is coupled to two front wheels of the vehicle; and actuating the first motor to provide forward torque to the front wheel comprises actuating the first motor to provide forward torque to the two front wheels (see Figure 1).
	Regarding claim 28, Yamakado teaches a front drive shaft that couples the first motor to the two front wheels (see Figure 1).
	Regarding claim 36, Yamakado teaches that the circuitry is configured to activate the turning mode in response to receiving a selection of the turning mode among a tank-turn mode and a front-dig mode (see Figure 1).
	Regarding claim 40, Yamakado teaches that when providing torque to the front wheel, the circuitry is configured to provide torque to a front drive shaft of the vehicle by the first motor configured to transmit torque to the front drive shaft of the vehicle (left-front wheel 13 and a right-front wheel 14 are driven by an engine 70 through unnumbered shaft shown in Figure 1); and when providing torque to the rear wheel, the circuitry is configured to provide torque to a rear drive shaft of the vehicle by the second motor configured to transmit torque to the rear drive shaft (left-drive shaft 1130) of the vehicle (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakado et al. (US 2009/0054202 A1) in view of Ritz et al. (US 6, 588,858 B2) hereinafter, Ritz.
	Yamakado teaches the vehicle of claim 28. However, Yamakado does not teaches that the front drive shaft comprises a differential.
	Ritz teaches that the front drive shaft (front axle 5) comprises a differential (axle differential 13; see Figure 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamakado’s vehicle, in view of Ritz, with a front differential. Doing so would improve the vehicle steering capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach systems and methods for turning vehicles in a turning mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611         


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611